UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53665 MEDICAL CARE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei Beijing, People’s Republic of China 10009 (Address of principal executive offices, including zip code.) (8610) 6407 0580 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 151,226,087 as of November 19, 2010. TABLE OF CONTENTS Page PART I Item 1.Financial Statements F1-8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 -2- ITEM 1. FINANCIAL STATEMENTS. Medical Care Technologies Inc. (A Development Stage Company) September 30, 2010 Index Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses (unaudited) F-2 Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Notes to the Consolidated Financial Statements (unaudited) F-5 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses – Total Current Assets Property and equipment, net of accumulated depreciation of $30,000 – Intangible assets, net of accumulated amortization of $315,846 – Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Advances from related parties Due to related parties – Accrued liabilities – Loans payable Total Current Liabilities Loans payable – Total Liabilities Commitments and Contingency (Note 6) Subsequent Event (Note 7) Stockholders’ Deficit Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, No shares issued and outstanding as of September 30, 2010 and December 31, 2009 $
